 
Exhibit
10.1                                                                                                                

 

Credit Line Agreement

[x12011210324500.gif] 


Borrower Agreement 

 

BY SIGNING BELOW, THE  BORROWER  UNDERSTANDS, ACKNOWLEDGES AND  AGREES  THAT: 

 

A         THE BORROWER HAS RECEIVED AND READ A COPY OF THIS BORROWER AGREEMENT,
THE ATTACHED CREDIT LINE ACCOUNT APPLICATION AND AGREEMENT (INCLUDING THE CREDIT
LINE AGREEMENT FOLLOWING THIS BORROWER AGREEMENT) AND THE LOAN DISCLOSURE
STATEMENT EXPLAINING THE RISK FACTORS THAT THE BORROWER SHOULD CONSIDER BEFORE
OBTAINING A LOAN SECURED BY THE BORROWER’S SECURITIES ACCOUNT.  THE BORROWER
AGREES TO BE BOUND BY THE TERMS AND CONDITIONS CONTAINED IN THIS BORROWER
AGREEMENT, AND ALSO AGREES TO BE BOUND BY THE TERMS AND CONDITIONS CONTAINED IN
THE CREDIT LINE ACCOUNT APPLICATION AND AGREEMENT (INCLUDING THE CREDIT LINE
AGREEMENT FOLLOWING THIS BORROWER AGREEMENT) (WHICH  TERMS AND CONDITIONS OF
EACH ARE INCORPORATED BY REFERENCE) AND ANY AND ALL OTHER DOCUMENTS AND
AGREEMENTS ENTERED INTO BY THE BORROWER IN CONNECTION WITH THIS BORROWER
AGREEMENT OR THE CREDIT LINE AGREEMENT.  CAPITALIZED TERMS USED IN THIS BORROWER
AGREEMENT HAVE THE MEANINGS SET FORTH IN THE CREDIT LINE AGREEMENT.

B         THE BORROWER UNDERSTANDS AND AGREES THAT UBS BANK USA MAY DEMAND FULL
OR PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE OPTION AND
WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER FIXED RATE ADVANCES NOR VARIABLE
RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC TERM OR DURATION, NOTWITHSTANDING
THE DURATION OF ANY INTEREST PERIOD SELECTED.  THE BORROWER UNDERSTANDS AND
AGREES THAT ALL ADVANCES ARE SUBJECT TO COLLATERAL MAINTENANCE REQUIREMENTS. 
THE BORROWER UNDERSTANDS THAT UBS BANK USA MAY, AT ANY TIME, IN ITS SOLE AND
ABSOLUTE DISCRETION, TERMINATE AND CANCEL THE CREDIT LINE REGARDLESS OF WHETHER
OR NOT AN EVENT HAS OCCURRED.

C         UNLESS DISCLOSED IN WRITING TO UBS BANK USA AT THE TIME OF THIS
AGREEMENT, AND APPROVED BY UBS BANK USA, THE BORROWER AGREES NOT TO USE THE
PROCEEDS OF ANY ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO
REPAY ANY DEBT (I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY
AFFILIATE OF UBS BANK USA.

THE BORROWER WILL BE DEEMED TO REPEAT THIS AGREEMENT EACH TIME THE BORROWER
REQUESTS AN ADVANCE.

D         THE BORROWER UNDERSTANDS THAT BORROWING USING SECURITIES AS COLLATERAL
ENTAILS RISKS.  SHOULD THE VALUE OF THE SECURITIES IN THE COLLATERAL ACCOUNT
DECLINE BELOW THE REQUIRED COLLATERAL MAINTENANCE REQUIREMENTS, UBS BANK USA MAY
REQUIRE THAT THE BORROWER POST ADDITIONAL COLLATERAL, REPAY PART OR ALL OF THE
BORROWER’S LOAN AND/OR SELL THE BORROWER’S SECURITIES.  ANY REQUIRED
LIQUIDATIONS MAY INTERRUPT THE BORROWER’S LONG TERM INVESTMENT STRATEGIES AND
MAY RESULT IN ADVERSE TAX CONSEQUENCES OR OTHER MONETARY LIABILITY IF THE
BORROWER IS AN AFFILIATE OF THE ISSUER OF ANY SUCH SECURITIES.

E         Neither UBS Bank USA nor UBS Financial Services Inc. provides legal or
tax advice and nothing herein shall be construed as providing legal or tax
advice.  The Borrower acknowledges that the Borrower has sought and obtained
legal and tax advice from its own legal and tax advisors, to the extent that the
Borrower deems necessary or appropriate.

F         Upon execution of this Credit Line Account Application and Agreement,
the Borrower declares that all of the information requested in the Application
and supplied by the Borrower is true and accurate and further agrees to promptly
notify UBS Bank USA in writing of any material changes to any or all of the
information contained in the Application including information relating to the
Borrower’s financial situation.

G         Subject to any applicable financial privacy laws and regulations, data
regarding the Borrower and the Borrower’s securities accounts may be shared with
UBS Bank USA affiliates.  Subject to any applicable financial privacy laws and
regulations, the Borrower requests that UBS Bank USA share such personal
financial data with non-affiliates of UBS Bank USA as is necessary or advisable
to effect, administer or enforce, or to service, process or maintain, all
transactions and accounts contemplated by this Agreement.

H         The Borrower authorizes UBS Bank USA and UBS Financial Services Inc.
to obtain a credit report or other credit references concerning the Borrower
(including making verbal or written inquiries concerning credit history) or to
otherwise verify or update credit


information given to UBS Bank USA at any time.  The Borrower authorizes the
release of this credit report or other credit information to UBS Bank USA
affiliates as it deems necessary or advisable to effect, administer or enforce,
or to service, process or maintain all transactions and accounts contemplated by
this Agreement, and for the purpose of offering additional products, from time
to time, to the Borrower.  The Borrower authorizes UBS Bank USA to exchange
Borrower information with any party it reasonably believes is conducting a
legitimate credit inquiry in accordance with the Fair Credit Reporting Act.  UBS
Bank USA may also share credit or other transactional experience with the
Borrower’s designated UBS Financial Services Inc. Financial Advisor or other
parties designated by the Borrower.

I          UBS Bank USA is subject to examination by various federal, state and
self-regulatory organizations and the books and records maintained by UBS Bank
USA are subject to inspection and subpoena by these regulators and by federal,
state, and local law enforcement officials.  The Borrower also acknowledges that
such regulators and officials may, pursuant to treaty or other arrangements, in
turn disclose such information to the officials or regulators of other
countries, and that U.S. courts may be required to compel UBS Bank USA to
disclose such information to the officials or regulators of other countries.
 The Borrower agrees that UBS Bank USA may disclose  to such regulators and
officials information about the Borrower and transactions in the credit line
account or other accounts at UBS Bank USA without notice to the Borrower.  In
addition, UBS Bank USA may in the context of a private dispute be required by
subpoena or other judicial process to disclose information or produce
documentation related to the Borrower, the credit line account or other accounts
at UBS Bank USA.  The Borrower acknowledges and agrees that UBS Bank USA
reserves the right, in its sole discretion, to respond to subpoenas and judicial
process as it deems appropriate.

J          To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account.  When the Borrower opens an account with UBS Bank USA, UBS Bank USA
will ask for the Borrower’s name, address, and other information that will allow
UBS Bank USA to identify the Borrower.  UBS Bank USA may also ask to see other
identifying documents.  UBS Financial Services Inc. and UBS Bank USA are firmly
committed to compliance with all applicable laws, rules and regulations,
including those related to combating money laundering.  The Borrower understands
and agrees that the Borrower must take all necessary steps to comply with the
anti-money laundering laws, rules and regulations of the Borrower’s country of
origin, country of residence and the status of the Borrower’s transaction.

K         UBS Bank USA and its affiliates will act as creditors and,
accordingly, their interests may be inconsistent with, and potentially adverse
to, the Borrower’s interests.  As a bank and consistent with normal lending
practice, UBS Bank USA may take any steps necessary to perfect its interest in
the Credit Line, issue a call for additional collateral or force the sale of the
Borrower’s securities.  Neither UBS Bank USA nor UBS Financial Services Inc.
will act as Borrower’s investment advisor with respect to any liquidation.  In
fact UBS Bank USA will act as a creditor and UBS Financial Services Inc. will
act as a securities intermediary and will act on instructions from UBS Bank USA,
which instructions may be inconsistent with, and potentially adverse to, the
Borrower’s interests.

L          The Borrower understands that, if the Collateral Account is a managed
account with UBS Financial Services Inc., (i) in addition to any fees payable to
UBS Financial Services Inc. in connection with the Borrower’s managed account,
interest will be payable to the Bank on an amount advanced to the Borrower in
connection with the Credit Line Account, and (ii) the performance of the managed
account might not exceed the managed account fees and the interest expense
payable to the Bank in which case the Borrower’s overall rate of return will be
less than the costs associated with the managed account.

M         UBS Bank USA may provide copies of all credit line account statements
to UBS Financial Services Inc. and to any Guarantor.  The Borrower acknowledges
and agrees that UBS Bank USA may share any and all information regarding the
Borrower and the Borrower’s accounts at UBS Bank USA with UBS Financial Services
Inc.  UBS Financial Services Inc. may provide copies of all statements and
confirmations concerning each Collateral Account to UBS Bank USA at such times
and in such manner as UBS Bank USA may request and may share with UBS Bank USA
any and all information regarding the Borrower and the Borrower’s accounts with
UBS Financial Services Inc.

N         PREPAYMENT OF FIXED RATE ADVANCES WILL BE SUBJECT TO AN ADMINISTRATIVE
FEE AND MAY RESULT IN A PREPAYMENT FEE.

 

IN WITNESS WHEREOF, the undersigned (Borrower) has signed this Agreement, or has
caused this Agreement to be signed in its name by its duly authorized
representatives, as of the date indicated
below.                                                                                                                                                                                         
DATE:    10/24/11     

 

Name of Borrower:  Daybreak Oil and Gas, Inc.

 

[x12011210324501.gif]By:  /s/ KAROL L
ADAMS                                                                                               
Title:  Corporate Secretary and Chief Compliance Officer



 

       (Signature of Authorized Signatory of Borrower)* Karol L Adams
                                             (Title of Authorized Signatory of
Borrower)

 

[x12011210324503.gif]By:  /s/ THOMAS C
KILBOURNE                                                                                    
 Title:  Assistant Secretary

 


       (Signature of Authorized Signatory of Borrower)* Thomas C Kilbourne
                                      (Title of Authorized Signatory of
Borrower)

 

[x12011210324505.gif]By:  /s/ JAMES F
WESTMORELAND                                                                               
Title:  President and Chief Executive Officer/CEO

 


       (Signature of Authorized Signatory of Borrower)* James F Westmoreland
                                (Title of Authorized Signatory of Borrower)

 

The authorized signatory of the Borrower must be one of the Authorized Persons
designated on the applicable UBS Bank USA supplemental form executed by the
Borrower (e.g., the Supplemental Corporate Resolution Form (HP Form)).

--------------------------------------------------------------------------------

 

 

 

Credit Line Agreement

[x12011210324507.gif] 


Credit Line Agreement - Demand Facility

 

THIS CREDIT LINE AGREEMENT (as it may be amended, supplemented or otherwise
modified from time to time, this "Agreement") is made by and between the party
or parties signing as the Borrower on the Application to which this Agreement is
attached (together and individually, the "Borrower") and UBS Bank USA (the
"Bank") and, together with the Application, establishes the terms and conditions
that will govern the uncommitted demand loan facility made available to the
Borrower by the Bank.  This Agreement becomes effective upon the earlier of (i)
notice from the Bank (which notice may be oral or written) to the Borrower that
the Credit Line has been approved and (ii) the Bank making an Advance to the
Borrower.

 

1)     Definitions 

 

-         "Advance" means any Fixed Rate Advance or Variable Rate Advance made
by the Bank pursuant to this Agreement.

 

-         "Advance Advice” means a written or electronic notice by the Bank,
sent to the Borrower, the Borrower's financial advisor at UBS Financial Services
Inc. or any other party designated by the Borrower to receive the notice,
confirming that a requested Advance will be a Fixed Rate Advance and specifying
the amount, fixed rate of interest and Interest Period for the Fixed Rate
Advance.

 

-         "Application" means the Credit Line Account Application and Agreement
that the Borrower has completed and submitted to the Bank and into which this
Agreement is incorporated by reference.

 

-         "Approved Amount" means the maximum principal amount of Advances that
is permitted to be outstanding under the Credit Line at any time, as specified
in writing by the Bank.

 

-         “Breakage Costs" and "Breakage Fee" have the meanings specified in
Section 6(b).

 

-         "Business Day" means a day on which both of the Bank and UBS Financial
Services Inc. are open for business. For notices and determinations of LIBOR,
Business Day must also be a day for trading by and between banks in U.S. dollar
deposits in the London interbank market.

 

-         "Collateral” has the meaning specified in Section 8(a).

 

-         "Collateral Account" means, individually and collectively, each
account of the Borrower or Pledgor at UBS Financial Services Inc., as
applicable, that is either identified as a Collateral Account on the Application
to which this Agreement is attached or subsequently identified as a Collateral
Account by the Borrower or Pledgor, either directly or indirectly through the
Borrower's or Pledgor's UBS Financial Services Inc. financial advisor, together
with all successors to those identified accounts, irrespective of whether the
successor account bears a different name or account number.

 

-         “Credit Line" has the meaning specified in Section 2(a).

 

-         "Credit Line Account” means each Fixed Rate Account and each Variable
Rate Account of the Borrower that is established by the Bank in connection with
this Agreement and either identified on the Application or subsequently
identified as a Credit Line Account by the Bank by notice to the Borrower,
together with all successors to those identified accounts, irrespective of
whether any successor account bears a different name or account number.

 

-         “Credit Line Obligations” means, at any time of determination, the
aggregate of the outstanding principal amounts of all Advances, together with
all accrued but unpaid interest on the outstanding principal amounts, any and
all fees or other charges payable in connection with the Advances and any costs
of collection (including reasonable attorneys’ fees) and other amounts payable
by the Borrower under this Agreement, and any and all other present or future
obligations of the Borrower and the other respective Loan Parties under this
Agreement and the related agreements, whether absolute or contingent, whether or
not due or mature and


interest accruing at the rate provided in this Agreement on or after the
commencement of any bankruptcy or insolvency proceedings, whether or not allowed
or allowable.

 

-         “Event" means any of the events listed in Section 10.

 

-         "Fixed Rate Advance" means any advance made under the Credit Line that
accrues interest at a fixed rate.

 

-         "Guarantor" means any party who guaranties the payment and performance
of the Credit Line Obligations.

 

-         “Guaranty Agreement" means an agreement pursuant to which a Guarantor
agrees to guaranty payment of the Credit Line Obligations.

 

-         "Interest Period" means, for a Fixed Rate Advance, the number of days,
weeks or months requested by the Borrower and confirmed in the Advance Advice
relating to the Fixed Rate Advance, commencing on the date of (i) the extension
of the Fixed Rate Advance or (ii) any renewal of the Fixed Rate Advance and, in
each case, ending on the last day of the period.  If the last day is not a
Business Day, then the Interest Period will end on the immediately succeeding
Business Day.  If the last Business Day would fall in the next calendar month,
the Interest Period will end on the immediately preceding Business Day.  Each
monthly or longer Interest Period that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) will end on the last Business
Day of the appropriate calendar month.

 

-         "Joint Borrower" has the meaning specified in Section 7(a).

 

-         "LIBOR" means, as of any date of determination: (i) for Variable Rate
Advances, the prevailing London Interbank Offered Rate for deposits in U.S.
dollars having a maturity of 30 days as published in The Wall Street Journal
"Money Rates" Table on the date of the Advance; and (ii) for Fixed Rate Advances
of one (1) year or less, the prevailing London Interbank Offered Rate for
deposits in U.S. dollars having a maturity corresponding to the length of the
Interest Period applicable to the Fixed Rate Advance as quoted by the Bloomberg
service at 4:00 a.m. Eastern Standard Time on the date of the Advance. If the
rate ceases to be regularly published by The Wall Street Journal or stated by
the Bloomberg Service, as applicable, LIBOR will be determined by the Bank in
its sole and absolute discretion.  For any day that is not a Business Day, LIBOR
will be the applicable LIBOR in effect immediately prior to that day.

 

-         "Loan Party" means each Borrower, Guarantor and Pledgor, each in their
respective capacities under this Agreement or any related agreement.

 

-         "Person” means any natural person, company, corporation, firm,
partnership, joint venture, limited liability company or limited liability
partnership, association, organization or any other legal entity.

 

-         “Pledgor” means each Person who pledges to the Bank any Collateral to
secure the Credit Line Obligations (or to secure the obligations of any
Guarantor with respect to the guaranty of the Credit Line Obligations).
 Pledgors will include (i) each Borrower who pledges  Collateral to secure the
Credit line Obligations, (ii)

 

--------------------------------------------------------------------------------

 
 

 

Credit Line Agreement

[x12011210324508.gif] 

 


each Guarantor who has pledged collateral to secure the Credit Line Obligations
or its obligations under a Guaranty Agreement, (iii) any spouse of a Borrower
who executes a spouse's pledge and consent agreement with respect to a jointly
held collateral account, (iv) any other joint account holder who executes a
joint account holder pledge and consent agreement with respect to a jointly held
collateral account, and (v) any other Person who executes a pledge agreement
with respect to the Credit Line.

 

-         "Premier Credit Line” means any Credit Line with an Approved Amount
equal to or greater than $55,000.

 

-         "Securities Intermediary" has the meaning specified in Section 9.

 

-         "UBS Bank USA Fixed Funding Rate" means, as of any date of
determination for Fixed Rate Advances of greater than one (1) year, an
internally computed rate established from time-to-time by the Bank, In its sole
discretion, based upon, among other factors, the Bank's assessment of other
lending rates charged in the financial markets.

 

-         "UBS Financial Services Inc." means UBS Financial Services Inc. and
its successors.

 

-         “Variable Rate Advance” means any advance made under the Credit Line
that accrues interest at a variable rate.

 

2)     Establishment of Credit Line; Termination

 

a)       Upon the effectiveness of this Agreement, the Bank establishes an
UNCOMMITTED, DEMAND revolving line of credit (the "Credit Line") in an amount up
to the Approved Amount.  The Bank may, from time to time upon request of the
Borrower, without obligation to the Bank and in its sole and absolute
discretion, authorize and make one or more Advances to the Borrower. The
Borrower acknowledges that the Bank has no obligation to make any Advances to
the Borrower. The Bank may carry each Variable Rate Advance in a Variable Rate
Account and may carry each Fixed Rate Advance in a Fixed Rate Account but all
Advances will constitute extensions of credit pursuant to a single Credit Line.
The Approved Amount will be determined, and may be adjusted from time to time,
by the Bank in its sole and absolute discretion.

 

b)       THE BORROWER AND EACH OTHER LOAN PARTY UNDERSTAND AND AGREE THAT THE
BANK MAY DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS
SOLE AND ABSOLUTE DISCRETION AND WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER
FIXED RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC
TERM OR DURATION, NOTWITHSTANDING THE SELECTION OF AN INTEREST PERIOD OF ANY
SPECIFIC DURATION.

 

c)       UNLESS DISCLOSED IN WRITING TO THE BANK AT THE TIME OF THE APPLICATION,
AND APPROVED BY THE BANK, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY
ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT
(I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF
THE BANK.  THE BORROWER WILL BE DEEMED TO REPEAT THE AGREEMENT IN THIS SECTION
2(C) EACH TIME IT REQUESTS AN ADVANCE.

 

d)       Prior to the first Advance under the Credit Line, the Borrower must
sign and deliver to the Bank a Federal Reserve Form U-1 and all other
documentation as the Bank may require.  The Borrower acknowledges that neither
the Bank nor any of its affiliates has


advised the Borrower in any manner regarding the purposes for which the Credit
Line will be used.

 

e)       The Borrower consents and agrees that, in connection with establishing
the Credit Line Account, approving any Advances to the Borrower or for any other
purpose associated with the Credit Line, the Bank may obtain a consumer or other
credit report from a credit reporting agency relating to the Borrower's credit
history.  Upon request by the Borrower, the Bank will inform the Borrower: (i)
whether or not a consumer or other credit report was requested; and (ii) if so,
the name and address of the consumer or other credit reporting agency that
furnished the report.

 

f)        The Borrower understands that the Bank will, directly or indirectly,
pay a portion of the interest that it receives to the Borrower's financial
advisor at UBS Financial Services Inc. or one of its affiliates.  To the extent
permitted by applicable law, the Bank may also charge the Borrower fees for
establishing and servicing the Credit Line Account.

 

g)      Following each month in which there is activity in the Borrower's Credit
Line Account in amounts greater than $1, the Borrower will receive an account
statement showing the new balance, the amount of any new Advances, year to date
interest charges, payments and other charges and credits that have been
registered or posted to the Credit Line Account.

 

h)       Each of the Loan Parties understands and agrees that the Bank may, at
any time, in its sole and absolute discretion, terminate and cancel the Credit
Line regardless of whether or not an Event has occurred.  In the event the Bank
terminates and cancels the Credit Line the Credit Line Obligations shall be
immediately due and payable In full.  If the Credit Line Obligations are not
paid in full, the Bank shall have the right, at its option, to exercise any or
all of its remedies described in Section 10 of this Agreement.

 

3)     Terms of Advances

 

a)        Advances made under this Agreement will be available to the Borrower
in the form, and pursuant to procedures, as are established from time to time by
the Bank in its sole and absolute discretion.  The Borrower and each other Loan
Party shall promptly provide all documents, financial or other information in
connection with any Advance as the Bank may request.  Advances will be made by
wire transfer of funds to an account as specified in writing by the Borrower or
by any other method agreed upon by the Bank and the Borrower.  The Borrower
acknowledges and agrees that the Bank will not make any Advance to the Borrower
unless the collateral maintenance requirements that are established by the Bank
in its sole and absolute discretion have been satisfied.

 

b)       Each Advance made under a Premier Credit Line will be a Variable Rate
Advance unless otherwise designated as a Fixed Rate Advance in an Advance Advice
sent by the Bank to the Borrower.  The Bank will not designate any Advance as a
Fixed Rate Advance unless it has been requested to do so by the Borrower (acting
directly or indirectly through the Borrower's UBS Financial Services Inc.
financial advisor or other agent designated by the Borrower and acceptable to
the Bank). Each Advance Advice will be conclusive and binding upon the Borrower,
absent manifest error, unless the Borrower otherwise notifies the Bank in
writing no later than the close of business, New York time, on the third
Business Day after the Advance Advice is given by the Bank.

 

c)       Unless otherwise agreed by the Bank: (i) all Fixed Rate Advances must
be in an amount of at least $55,000 or such other amount as the Bank may
determine from time to time; and (ii) all Variable Rate Advances taken by wire
transfer must be in an amount of at least

 

--------------------------------------------------------------------------------

 
 

 

 

Credit Line Agreement

[x12011210324509.gif] 

 


$2,500.  If the Borrower is a natural person, the initial Variable Rate Advance
under the Credit Line must be in an amount equal to at least $55,000 or such
other amount as the Bank may determine from time to time (the "Initial Advance
Requirement").  If the initial Advance requested by the Borrower is made in the
form of a check drawn on the Credit Line that does not satisfy the Initial
Advance Requirement, then, in addition to and not in limitation of the Bank's
rights, remedies, powers or privileges under this Agreement or applicable law,
the Bank may, in its sole and absolute discretion:

 

(i)     pay the check drawn by the Borrower if, prior to paying that check, the
Bank makes another Advance to the Borrower, which Advance shall be in an amount
not less than the Initial Advance Requirement; or

(ii)    pay the check drawn by the Borrower; or

(iii)   decline to pay (bounce) the check.

 

If the Bank elects option (ii), no interest shall accrue on the amount of the
Advance made by paying the check, and the amount of that Advance shall be due
and payable to the Bank immediately (with or without demand by the Bank).

  

4)     Interest  

 

a)       Each Fixed Rate Advance will bear interest at a fixed rate and for the
Interest Period each as specified in the related Advance Advice.  The rate of
interest payable on each Fixed Rate Advance will be determined by adding a
percentage rate spread to (i) LIBOR, if the Fixed Rate Advance is for a period
of one (1) year or less or (ii) the UBS Bank USA Fixed Funding Rate, if the
Fixed Rate Advance is for a period of greater than one (1) year, as of the date
that the fixed rate is determined.

 

b)       Each Variable Rate Advance under a Premier Credit Line will bear
interest at a variable rate equal to LIBOR, adjusted daily, plus the percentage
rate spread that (unless otherwise specified by the Bank in writing) is shown on
Schedule I below for the Approved Amount of the Credit Line.  For Premier Credit
Lines, the rate of interest payable on Variable Rate Advances is subject to
change without notice in accordance with fluctuations in LIBOR and in the
Approved Amount.  On each day that LIBOR changes or the Approved Amount crosses
one of the thresholds that is indicated on Schedule I (or that is otherwise
specified by the Bank in writing), the interest rate on all Variable Rate
Advances will change accordingly.

 

c)        If any change in applicable law, rule, regulation or order or in the
interpretation thereof by any government authority, including the enactment of
any law, rule, regulation or order (whether or not having the force of law):

 

(i)     subjects the Bank to any tax or charge of any kind whatsoever with
respect to any Advance, or

(ii)    changes the basis of taxation of payments to the Bank in respect of any
Advance (except for changes in the rate of tax based solely on the overall net
income of the Bank or UBS AG), or

(iii)   imposes, modifies or deems applicable any reserve or similar requirement
against assets held by or deposits in or for the account of, or loans made or
letters of credit issued by, the Bank, or

(iv)   imposes on the Bank, directly or indirectly, any other conditions
affecting this Agreement or any Advance,

 

and the result of any of the foregoing is to increase the cost to the Bank of
making, issuing, funding or maintaining any Advance, then the Borrower will pay
to the Bank, on demand, the additional amount necessary to compensate the Bank
for such additional costs.


 

Any written notice from the Bank as to the amount of compensation due under this
paragraph shall be conclusive absent manifest error.

 

d)     If  

 

(i)     the adoption or effectiveness after the date hereof of applicable, law,
rule, regulation or order regarding capital adequacy, or any change therein, or

(ii)    any change in the interpretation or administration thereof by
governmental authority, central bank or comparable agency; or

(iii)   compliance by the Bank with request or directive regarding capital
adequacy (whether or not having force of law) of any such authority, central
bank, or comparable agency

 

has or would have the effect of reducing the rate of return on the Bank's
capital in respect of this Agreement or any Advance to a level below that which
the Bank could have achieved but for such adoption, effectiveness, change or
compliance, the Borrower shall pay to the Bank, on demand, the additional amount
necessary to compensate the Bank for such reduction.

 

Any written notice from the Bank as to the amount of compensation due under
paragraph shall be conclusive manifest error.

 

5)     Payments  

 

a)       Each Fixed Rate Advance will be due and payable in full ON DEMAND or,
if not earlier due as a result of an Event or a demand by the Bank, on the last
day of the applicable Interest Period.  Any Fixed Rate Advance which is not due
as a result of an Event and as to which the Bank has not made a demand for
payment and that is not paid in full or renewed, which renewal is in the sole
and absolute discretion of the Bank, (pursuant to procedures as may be
established by the Bank) as another Fixed Rate Advance on or before the last day
of its Interest Period, will be automatically renewed on that date as a U.S.
dollar denominated, Variable Rate Advance in an amount (based, in the case of
any conversion of a non-U.S. dollar denominated Fixed Rate Advance, upon the
applicable, spot currency exchange rate as of the maturity date, as determined
by the Bank) equal to the unpaid principal balance of the Fixed Rate Advance
plus any accrued but unpaid interest on the Fixed Rate Advance, which Variable
Rate Advance will then accrue additional interest at a variable rate as provided
in this Agreement

 

b)       Each Variable Rate Advance will be due and payable ON DEMAND.

 

c)      The Borrower promises to pay the outstanding principal amount of each
Advance, together with all accrued but unpaid interest on each Advance, any and
all fees or other charges payable in connection with each Advance, on the date
the principal amount becomes due (whether by reason of demand, the occurrence of
a stated maturity date, by reason of acceleration or otherwise). The Borrower
further promises to pay interest in respect of the unpaid principal balance of
each Advance from the date the Advance is made until it is paid in full. All
interest will be computed on the basis of the number of days elapsed and a
360-day year.  Interest on each Advance will be payable in arrears as follows:

 

(i)     for Fixed Rate Advances - on the last day of the Interest Period (or if
the Interest Period is longer than three months, on the last day of each three
month period following the date of the Advance) and on each date that all or any
portion of the principal amount of the Fixed Rate Advance becomes due or is
paid; and

--------------------------------------------------------------------------------

 
 

 

 

Credit Line Agreement

[x12011210324510.gif] 

 


(ii)    for Variable Rate Advances - on the twenty-second day of each month
other than December, and on the thirty-first day of December, and on each date
that all or any portion of the principal amount of the Variable Rate Advance
becomes due or is paid.

 

 To the extent permitted by law, and without limiting any of the Bank's other
rights and remedies under the Agreement, interest charges on any Advance that
are not paid when due will be treated as principal and will accrue interest at a
variable rate from the date the payment of interest was due until it is repaid
in full.

 

d)       All payments of principal, interest or other amounts payable under this
Agreement will be made in immediately available funds and in the same currency
in which the Advance was made, which unless otherwise agreed by the Bank, will
be U.S. dollars.  UBS Financial Services Inc., may act as collecting and
servicing agent for the Bank for the Advances.  All payments will be made by
wire transfer of funds to an account specified by the Bank or by another method
agreed upon by the Bank and the Borrower.  Upon receipt of all payments, the
Bank will credit the same to the Credit Line Account  The Bank shall apply the
proceeds of any payments in the following order; first to any Breakage Costs,
Breakage Fee, other fees, costs of collection and expenses, second to the
outstanding principal amount of the related Advance and third to accrued
interest.

 

e)       All payments must be made to the Bank free and clear of any and all
present and future taxes (including withholding taxes), levies, imposts, duties,
deductions, fees, liabilities and similar charges other than those imposed on
the overall net income of the Bank.  If so requested by the Bank, the Borrower
will deliver to the Bank the original or a certified copy of each receipt
evidencing payment of any taxes or, if no taxes are payable in respect of any
payment under this Agreement, a certificate from each appropriate taxing
authority, or an opinion of counsel in form and substance and from counsel
acceptable to the Bank in its sole and absolute discretion, in either case
stating that the payment is exempt from or not subject to taxes.  If any taxes
or other charges are required to be withheld or deducted from any amount payable
by the Borrower under this Agreement, the amount payable will be increased to
the amount which, after deduction from the increased amount of all taxes and
other charges required to be withheld or deducted from the increased amount
payable, will yield to the Bank the amount otherwise stated to be payable under
this Agreement.  If any of the taxes or charges are paid by the Bank, the
Borrower will reimburse the Bank on demand for the payments, together with all
interest and penalties that may be imposed by any governmental agency.  None of
the Bank, UBS Financial Services Inc. nor their respective employees has
provided or will provide legal advice to the Borrower or any other Loan Party
regarding compliance with (or the implications of the Credit Line and the
related guaranties and pledges under) the laws (including tax laws) of the
jurisdiction of the Borrower or any other Loan Party or any other jurisdiction.
The Borrower and each Loan Party are and shall be solely responsible for, and
the Bank shall have no responsibility for, the compliance by the Loan Parties
with any and all reporting and other requirements arising under any applicable
laws.

 

f)        In no event will the total interest and fees, if any, charged under
this Agreement exceed the maximum interest rate or total fees permitted by
applicable law. In the event any excess interest or fees are collected, the same
will be refunded or credited to the Borrower. If the amount of interest payable
by the Borrower for any period is reduced pursuant to this Section 5(f), the
amount of interest payable for each succeeding period will be increased to the
maximum rate permitted by applicable law until the amount of the reduction has
been received by the Bank.


 

6)     Prepayments; Breakage Charges

 

a)       The Borrower may repay any Variable Rate Advance at any time, in whole
or in part, without penalty.

 

b)       The Borrower may repay any Fixed Rate Advance in whole.  The Borrower
may not repay any Fixed Rate Advance in part.  The Borrower agrees to reimburse
the Bank, immediately upon demand, for any loss or cost ("Breakage Costs") that
the Bank notifies the Borrower has been incurred by the Bank as a result of (i)
any payment of the principal of a Fixed Rate Advance before the expiration of
the Interest Period for the Fixed Rate Advance (whether voluntarily, as a result
of acceleration, demand or otherwise), or (ii) the Borrower's failure to take
any Fixed Rate Advance on the date agreed upon, including any loss or cost
(including loss of profit or margin) connected with the Bank's re-employment of
the amount so prepaid or of those funds acquired by the Bank to fund the Advance
not taken on the agreed upon date.

 

Breakage Costs will be calculated by determining the differential between LIBOR
or the UBS Bank USA Fixed Funding Rate, as applicable, on the contract and the
prevailing LIBOR or the UBS Bank USA Fixed Funding Rate, as applicable, for a
duration equal to the remainder of the interest period and multiplying the
differential by the sum of the outstanding principal amount of the Fixed Rate
Advance (or the principal amount of Fixed Rate Advance not taken by the
Borrower) multiplied by the actual number of days remaining in the Interest
Period for the Fixed Rate Advance (based upon a 360 day year).  The Borrower
also agrees to promptly pay to the Bank an administrative fee ("Breakage Fee")
in connection with any permitted or required prepayment.  The Breakage Fee will
be calculated by multiplying the outstanding principal amount of the Fixed Rate
Advance (or the principal amount of Fixed Rate Advance not taken by the
Borrower) by two basis points (0.02%) (with a minimum Breakage Fee of $100.00).
 Any written notice from the Bank as to the amount of the loss or cost will be
conclusive absent manifest error.

 

7)     Joint Credit line Account Agreement; Suspension and Cancellation

 

a)       If more than one Person is signing this Agreement as the “Borrower",
each party (a “Joint Borrower”) will be jointly and severally liable for the
Credit Line Obligations, regardless of any change in business relations,
divorce, legal separation, or other legal proceedings or in any agreement that
may affect liabilities between the parties.  Except as provided below for the
reinstatement of a suspended or cancelled Credit Line, and unless otherwise
agreed by the Bank in writing, the Bank may rely on, and each Joint Borrower
will be responsible for, requests for Advances, directions, instructions and
other information provided to the Bank by any Joint Borrower.

 

b)       Any Joint Borrower may request the Bank to suspend or cancel the Credit
Line by sending the Bank written notice of the request addressed to the Bank at
the address shown on the Borrower's periodic Credit Line Account statements. Any
notice will become effective three Business Days after the date that the Bank
receives it, and each Joint Borrower will continue to be responsible for paying:
(i) the Credit Line Obligations as of the effective date of the notice, and (ii)
all Advances that any Joint Borrower has requested but that have not yet become
part of the Credit Line Obligations as of the effective date of the notice. No
notice will release or in any other way affect the Bank's interest in the
Collateral. All subsequent requests to reinstate credit privileges must be
signed by all Joint Borrowers comprising the Borrower, including the Joint
Borrower requesting the suspension of credit privileges.  Any reinstatement will
be granted or denied in the sole and absolute discretion of the Bank.

--------------------------------------------------------------------------------

 
 

 

 

Credit Line Agreement

 



[x12011210324511.gif]
 

 


c)        All Credit Line Obligations will become immediately due and payable in
full as of the effective date of any suspension or cancellation of the Credit
Line.  The borrower will be responsible for the payment of all charges incurred
on the Advances after the effective date. The Bank will not release any Loan
Party from any of the obligations under this Agreement or any related agreement
until the Credit Line Obligations have been paid in full and this Agreement has
been terminated.

 

8)     Collateral; Grant of Security Interest; Set-off

 

a)       To secure payment or performance of the Credit Line Obligations, the
Borrower and each other Pledgor assigns, transfers and pledges to the Bank, and
grants to the Bank a first priority lien and security interest in the following
assets and rights of the Borrower and each other Pledgor, wherever located and
whether owned now or acquired or arising in the future: (i) each Collateral
Account; (ii) any and all money, credit balances, certificated and
uncertificated securities, security entitlements, commodity contracts,
certificates of deposit, instruments, documents, partnership interests, general
intangibles, financial assets and other investment property now or in the future
credited to or carried, held or maintained in any Collateral Account; (iii) any
and all over-the-counter options, futures, foreign exchange, swap or similar
contracts between the Borrower and each other Pledgor; on the one hand, and
either UBS Financial Services Inc. or any of its affiliates, on the other hand;
(iv) any and all accounts of the Borrower and each other Piedgor at the Bank or
any of its affiliates; (v) any and all supporting obligations, general
intangibles and other rights ancillary or attributable to, or arising in any way
in connection with, any of the foregoing; and (vi) any and all interest,
dividends, distributions and other proceeds of any of the foregoing, including
proceeds of proceeds (collectively, the "Collateral").

 

b)       The Borrower and if applicable, any other Pledgor on the Collateral
Account, will take all actions reasonably requested by the Bank to evidence,
maintain and perfect the Bank's first priority security interest in, and to
enable the Bank to obtain control over, the Collateral and any additional
collateral pledged by the Pledgors, including but not limited to making,
executing, recording and delivering to the Bank (and authorizes the Bank to
file, without the signature of the Borrower and any Pledgor where permitted by
applicable law) financing statements and amendments thereto, control agreements,
notices, assignments, listings, powers, consents and other documents regarding
the Collateral and the Bank's security interest in the Collateral in such
jurisdiction and in a form as the Bank reasonably may require.  Each Loan Party
irrevocably authorizes and appoints each of the Bank and UBS Financial Services
Inc., as collateral agent, to act as their agent and attorney-in-fact to file
any documents or to execute any documents in their name, with or without
designation of authority.  Each Loan Party acknowledges that it will be
obligated in respect of the documentation as if it had executed the
documentation itself.

 

c)       The Borrower (and, if applicable, any other Pledgor on the Collateral
Account) agrees to maintain in a Collateral Account, at all times, Collateral
having an aggregate lending value as specified by the Bank from time to time.

 

d)       The Bank's sole duty for the custody, safe keeping and physical
preservation of any Collateral in its possession will be to deal with the
Collateral in the same manner as the Bank deals with similar property for its
own account. The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that the Bank will have no responsibility to act on
any notice of corporate actions or events provided to holders of securities or
other investment property included in the Collateral.  The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees to (i) notify
the Bank promptly upon receipt of any communication to holders of the investment
property disclosing or proposing any stock split, stock dividend, extraordinary
cash dividend, spin-off or other corporate action or event as a result of which
the Borrower or Pledgor would receive securities, cash (other than ordinary cash
dividends) or other assets in respect of the investment property, and (ii)
immediately upon receipt by the Borrower or Pledgor of any of these assets,
cause them to be credited to a Collateral Account or deliver them to or as
directed by the Bank as additional Collateral.

 

e)     The Borrower (and, if applicable, any other Pledgor on the Collateral
Account) agrees that all principal, interest, dividends, distributions, premiums
or other income and other payments received by the Bank or credited to the
Collateral Account in respect of any Collateral may be held by the Bank as
additional Collateral or applied by the Bank to the Credit Line Obligations.
 The Bank may create a security interest in, and may, at any time and at its
option, transfer any securities or other investment property constituting
Collateral to, a securities account maintained in its name or cause any
Collateral Account to be redesignated or renamed in the name of the Bank.

 

f)      The Borrower (and, if applicable, any other Pledgor on the Collateral
Account) agrees that if a Collateral Account has margin features, the margin
features will be removed by UBS Financial Services Inc., so long as there is no
outstanding margin debit in the Collateral Account

 

g)     If the Collateral Account permits cash withdrawals in the form of check
writing, access card charges, bill payment and/or electronic: funds transfer
services (for example, Resource Management Account®, Business Services Account
BSA®, Basic Investment Accounts and certain accounts enrolled in UBS Financial
Services Inc. Investment Solutions programs), the Borrower (and, if applicable,
any other Pledgor on the Collateral Account) agrees that the “Withdrawal Limit”
for the Collateral Account, as described in the documentation governing the
account will be reduced on an ongoing basis so that the aggregate lending value
of the Collateral remaining in the Collateral Account following the withdrawal
may not be less than the amount required pursuant to Section 8(c).

 

h)     In addition to the Bank's security interest, the Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees that the Bank
will at all times have a right to set off any or all of the Credit Line
Obligations at or after the time at which they become due, whether upon demand,
at a stated maturity date, by acceleration or otherwise, against all securities,
cash, deposits or other property in the possession of or at any time in any
account maintained with the Bank or any of its affiliates by or for the benefit
of the Borrower, whether carried individually or jointly with others and
regardless of the currency in which denominated. This right is in addition to,
and not in limitation of, any right the Bank may have at law or otherwise.

 

i)      The Bank reserves the right to disapprove any Collateral and to require
the Borrower at any time to deposit into the Borrower's Collateral Account
additional Collateral in the amount as the Bank requests or to substitute new or
additional Collateral for any Collateral that has previously been deposited in
the Collateral Account

 

9)     Control 

 

For the purpose of giving the Bank control over each Collateral Account and in
order to perfect the Bank's security interests in the Collateral, the Borrower
and each other Pledgor on the applicable Collateral Account consents to
compliance by UBS Financial Services Inc. or any other securities intermediary
(in any case, the “Securities Intermediary”) maintaining a Collateral Account
with entitlement orders and instructions from the Bank (or from any assignee or
successor of the Bank) regarding

--------------------------------------------------------------------------------

 
 

 

 

Credit Line Agreement

[x12011210324512.gif] 

 


the Collateral Account and any financial assets or other property held therein
without the further consent of the Borrower or any other Pledgor on the
applicable Collateral Account.  Without limiting the foregoing, the Borrower and
each Pledgor on the Collateral Account acknowledges, consents and agrees that,
pursuant to a control agreement entered into between the Bank and the Securities
Intermediary, to which each Collateral Account held by such Securities
Intermediary is subject:

 

a)       The Securities Intermediary will comply with entitlement orders
originated by the Bank regarding any Collateral Account without further consent
from the Borrower or any other Pledgor.  The Securities Intermediary will treat
all assets credited to a Collateral Account, including money and credit
balances, as financial assets for purposes of Article 8 of the Uniform
Commercial Code.

 

b)       In order to enable the Borrower and any other Pledgor on the applicable
Collateral Account to trade financial assets that are from time to time credited
to a Collateral Account, the Securities Intermediary may comply with entitlement
orders originated by the Borrower or any other Pledgor on the applicable
Collateral Account (or if so agreed by the Bank, by an investment adviser
designated by the Borrower or any other Pledgor on the applicable Collateral
Account and acceptable to the Bank and the Securities Intermediary) regarding
the Collateral Account, but only until the time that the Bank notifies the
Securities Intermediary, that the Bank is asserting exclusive control over the
Collateral Account.  After the Securities Intermediary has received a notice of
exclusive control and has had a reasonable opportunity to comply, it will no
longer comply with entitlement orders originated by the Borrower or any other
Pledgor (or by any investment adviser designated by the Borrower or any other
Pledgor) concerning the Collateral Account.  Notwithstanding the foregoing,
however, and irrespective of whether it has received any notice of exclusive
control, the Securities Intermediary will not comply with any entitlement order
originated by the Borrower or any other Pledgor (or by any investment adviser
designated by the Borrower or any other Pledgor) to withdraw any financial
assets from a Collateral Account or to pay any money, free credit balance or
other amount owing on a Collateral Account (other than cash withdrawals and
payments not exceeding the "Withdrawal Limit" as contemplated in Section 8 (g))
without the prior consent of the Bank.

 

10)   Remedies 

 

a)     If any of the following events (each, an “Event”) occurs:

 

(i)      the Borrower fails to pay any amount due under this Agreement;

 

(ii)     the Borrower and/or any other relevant Loan Party fails to maintain
sufficient Collateral in a Collateral Account as required by the Bank or any
Guarantor fails to maintain collateral as required by the Bank under its
Guaranty Agreement or denies or attempts to terminate or challenge the validity
of any such Guaranty Agreement;

 

(iii)    the Borrower or any other Loan Party breaches or fails to perform any
other covenant, agreement, term or condition that is applicable to it under this
Agreement or any related agreement, or any representation or other statement of
the Borrower (or any Loan Party) in this Agreement or in any related agreement
is incorrect in any material respect when made or deemed made; 

 

(iv)    the Borrower or any other Loan Party dies or is declared (by appropriate
authority) incompetent or of unsound mind or is indicted or convicted of any
crime or, if not an individual, ceases to exist;

 

(v)    any voluntary or involuntary proceeding for bankruptcy, reorganization,
dissolution or liquidation or similar action is commenced by or against the
Borrower or any other Loan Party, or a trustee in bankruptcy, receiver,
conservator or rehabilitator is appointed, or an assignment for the benefit of
creditors is made, with respect to the Borrower or any other Loan Party or its
property;

 

(vi)     the Borrower or any Loan Party is insolvent, unable to pay its debts as
they fall due, stops, suspends or threatens to stop or suspend payment of all or
a material part of its debts, begins negotiations or takes any proceeding or
other step with a view to readjustment, rescheduling or deferral of all or any
part of its indebtedness, which it would or might otherwise be unable to pay
when due, or proposes or makes a general assignment or an arrangement or
composition with or for the benefit of its creditors;

 

(vii)    a Collateral Account (or any account in which Collateral provided by a
Loan Party is maintained) or any portion thereof is terminated, attached or
subjected to a levy or all or any portion of the Collateral is transferred,
gifted, assigned or encumbered;

 

(viii)    the Borrower or any other Loan Party fails to provide promptly all
financial and other information as the Bank may request from time to time;

 

(ix)     any indebtedness of the Borrower or any other Loan Party in respect of
borrowed money (including indebtedness guarantied by the Borrower or any other
Loan Party) or in respect of any swap, forward, cap, floor, collar, option or
other derivative transaction, repurchase or similar transaction or any
combination of these transactions is not paid when due, or any event or
condition causes the indebtedness to become, or permits the holder to declare
the indebtedness to be, due and payable prior to its stated maturity;

 

(x)      final judgment for the payment of money is rendered against Borrower
(or any other Loan Party) and, within thirty days from the entry of judgment,
has not been discharged or stayed pending appeal or has not been discharged
within thirty days from the entry of a final order of affirmance on appeal;

 

(xi)     any legal proceeding is instituted or any other event occurs or
condition exists that in the Bank's sole discretion calls into question (A) the
validity or binding effect of this Agreement or any related agreement or any of
the Borrower's (or any other Loan Party's) obligations under this Agreement or
under any related agreement or (B) the ability of the Borrower (or a any Loan
Party) to perform its obligations under this Agreement, or under any related
agreement; or

 

(xii)    the Bank in it's sole discretion otherwise deems itself or its security
interest in the Collateral insecure or the Bank believes in good faith that the
prospect of payment or other performance by any Loan Party is impaired.

 

then, the Credit Line Obligations will become immediately due and payable
(without demand) and the Bank may, in its sole and absolute discretion,
liquidate, withdraw or sell all or any part of the Collateral and apply the
same, as well as the proceeds of any liquidation or sale, to any amounts owed to
the Bank, including, without limitation, any applicable Breakage Costs and
Breakage Fee.  The Bank will not be liable to any Loan Party in any way for any
adverse consequences (for tax effect or otherwise) resulting from the
liquidation of appreciated or depreciated Collateral. Without limiting the
generality of the foregoing, the sale may be made in the Bank's sole and
absolute discretion by public sale on any exchange

--------------------------------------------------------------------------------

 
 

 

 

Credit Line Agreement

[x12011210324513.gif] 

 


or market where business is then usually transacted or by private sale, and the
Bank or any of its affiliates may be the purchaser at any public or private
sale.  Any Collateral that may decline speedily in value or that customarily is
sold on a recognized exchange or market may be sold without providing any Loan
Party with prior notice of the sale. Each Loan Party agrees that, for all other
Collateral, two calendar days notice to the Loan Party, sent to its last address
shown in the Bank's account records, will be deemed reasonable notice of the
time and place of any public sale or time after which any private sale or other
disposition of the Collateral may occur.  Any amounts due and not paid on any
Advance following an Event will bear interest from the day following the Event
until fully paid at a rate per annum equal to the interest rate applicable to
the Advance immediately prior to the Event plus 2.00%.  In addition to the
Bank's rights under this Agreement, the Bank will have the right to exercise any
one or more of the rights and remedies of a secured creditor under the Utah
Uniform Commercial Code, as then in effect, or under any other applicable law.

 

b)     Nothing contained In this Section 10 will limit the right of the Bank to
demand full or partial payment of the Credit Line Obligations, in its sole and
absolute discretion and without cause, at any time, whether or not an Event has
occurred and is continuing,.

 

c)     All rights and remedies of the Bank under this Agreement are cumulative
and are in addition to all other rights and remedies that the Bank may have at
law or equity or under any other contract or other writing for the enforcement
of the security interest herein or the collection of any amount due under this
Agreement.

 

d)      Any non-exercise of rights, remedies and powers by the Bank under this
Agreement and the other documents delivered in connection with this Agreement
shall not be construed as a waiver of any rights, remedies and powers. The Bank
fully reserves its rights to invoke any of its rights, remedies and powers at
any time it may deem appropriate.  No prior demand for full or partial payment,
or call for additional collateral or prior notice of the time or place of any
sale of Collateral shall be considered a waiver of the Bank's right to liquidate
Collateral without prior demand, call or notice.

 

11)   Representations, Warranties and Covenants by the Loan Parties

 

Each Borrower and each other Loan Party (if applicable) makes the following
representations, warranties and covenants (and each Borrower will be deemed to
have repeated each representation and warranty each time a Borrower requests an
Advance) to the Bank:

 

a)       Except for the Bank's rights under this Agreement and the rights of the
Securities Intermediary under any account agreement, the Borrower and each
relevant Pledgor owns the Collateral, free of any interest, lien or security
interest in favor of any third party and free of any impediment to transfer;

 

b)       Each Loan Party: (i) if a natural Person, is of the age of majority.
and if a legal Person, is validly existing and in good standing under the laws
of the jurisdiction of its formation; (ii) is authorized to execute and deliver
this Agreement and to perform its obligations under this Agreement and any
related agreement; (iii) is not an employee benefit plan, as that term is
defined by the Employee Retirement Income Security Act of 1974, or an Individual
Retirement Credit Line Account (and none of the Collateral is an asset of a plan
or account); and (iv) unless the Loan Party advises the Bank to the contrary, in
writing, and provides the Bank with a letter of approval. where required, from
its employer; is not an employee or member of any exchange or of any corporation
or firm engaged in the business of dealing, either as a broker or as principal.
in securities, bills of exchange, acceptances or other forms of commercial
paper;

 

c)       Neither the Borrower nor any Pledgor on the Collateral Account has
pledged or will pledge the Collateral or grant a security interest in the
Collateral to any party other than the Bank or the Securities Intermediary, or
has permitted or will permit the Collateral to become subject to any liens or
encumbrances (other than those of the Bank and the Securities Intermediary),
during the term of this Agreement;

 

d)       No Loan Party is in default under any material contract, judgment,
decree or order to which it is a party or by which it or its properties may be
bound;

 

e)       Each Loan Party has duly filed and will duly file all tax and
information returns required to be filed and has paid and will pay all taxes,
fees, assessments and other governmental charges or levies that have or will
become due and payable, except to the extent such taxes or other charges are
being contested in good faith and are adequately reserved against in accordance
with United States GAAP;

 

f)        The Borrower and each relevant Pledgor (i) Is and at all times will
continue to be the legal and beneficial owner of all assets held in or credited
to any Collateral Account or otherwise included in the Collateral, and (ii) does
not hold any assets held in or credited to any Collateral Account or otherwise
included in the Collateral in trust or subject to any contractual or other
restrictions on use that would prevent the use of such assets to (a) repay the
Bank or (b) be pledged as Collateral in favor of the Bank. Each Loan Party shall
immediately notify the Bank in writing of any and all pending or threatened
material litigation and any and all pending or threatened material proceedings
before any governmental or regulatory agency immediately after becoming aware of
such pending or threatened litigation or proceedings;

 

g)       The execution, delivery and performance by each Loan Party of the Loan
Documents, the consummation of the transactions contemplated by the Loan
Documents and compliance with the provisions of the Loan Documents will not (a)
violate any law, regulation, order, judgment or decree binding on such Loan
Party, (b) if such Loan Party is a legal Person, violate or conflict with any of
its organizational agreements or charter documents, (c) if such Loan Party is a
trust, violate any trust instruments or agreements binding on such Loan Party or
(d) conflict with, cause a breach of, constitute a default under, be cause for
the acceleration of the maturity of, or create or result in the creation or
imposition of an lien, charge or encumbrance (other than in favor of the Bank)
or any of its property under any agreement, notice, indenture, instrument or
other undertaking to which it is a party;

 

h)       No order, consent, license, authorization, recording or registration is
required to authorize or is required in connection with the execution, delivery
and performance of the legality, validity, binding effect or enforceability of
any of the Loan Documents or any transactions contemplated herein and therein;

 

i)         After giving effect to each Advance, and such Loan Party's
obligations (including contingent obligations) under the Loan Documents, (a) the
present fair value of its assets exceeds the total amount of its liabilities
(including, without limitation, contingent liabilities), (b) it has capital and
assets sufficient to carry on its business, (c) it is not engaged and is not
about to engage in a business or transaction for which its remaining assets are
unreasonably small in relation to such business or transaction and (d) it does
not intend to incur, or believe that it will incur debts beyond its ability to
pay as they become due.  Such Loan Party will not be rendered insolvent by the
execution, delivery and performance of this Agreement or by the consummation of
the transactions contemplated herein and therein;

--------------------------------------------------------------------------------

 
 

 

 

Credit Line Agreement

[x12011210324514.gif] 

 


j)        The location of such Loan Party's principal residence, if such Loan
Party is a natural person, or, if such Loan Party is not a natural person, such
Loan Party's jurisdiction of organization or formation, its chief executive
office and, if different, the location of its principal place of business, are
accurately set forth in the documents signed by such Loan Party and in the
Bank's records;

 

k)       Each Loan Party shall immediately notify the Bank in writing upon
becoming aware of the imposition of any lien, claim, charge or encumbrance on,
or any loss of or damage to, any or all of the Collateral;

 

l)        Each Loan Party shall Immediately notify the Bank in writing upon
becoming aware of the probable occurrence of any Event together with a detailed
statement by the Borrower setting forth the steps being taken by the Borrower to
cure the effect thereof; and

 

m)      Each Loan Party should promptly upon request by the Bank, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, pledge agreements, pledge letters, assignments,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments as the
Bank may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject the Loan Parties' properties, assets,
rights or interests to the Bank's security interest contemplated herein, (iii)
perfect and maintain the validity. effectiveness and priority of the Bank's
security interest in the Collateral intended to be created hereunder and (iv)
assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Bank the rights granted or now or hereafter intended to be
granted to the Bank under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party is, or is
to be, a party.

 

The provisions of this Section 11 will survive the termination of this Agreement
or any related agreement and the repayment of the Credit Line Obligations.

 

12)   Indemnification; Limitation on liability of the Bank and the Securities
Intermediary

 

Borrower agrees to indemnify and hold harmless the Bank and the Securities
Intermediary, their affiliates and their respective directors, officers, agents
and employees against any and all costs. increased costs, documentary taxes,
stamp taxes or other taxes claims, causes of action, liabilities, lawsuits,
demands and damages, and any and all court costs and reasonable attorneys fees,
in any way relating to or arising out of or in connection with this Agreement,
except to the extent caused by the Bank's or Securities Intermediary's gross
negligence or willful misconduct. The Borrower shall also reimburse the Bank
from time to time at the Bank's request for any out-of-pocket expenses incurred
by the Bank or any Securities Intermediary in connection with the Collateral and
the Bank's security interest therein, including, without limitation, in
connection with the enforcement thereof. Neither the Bank nor the Securities
Intermediary will be liable to any party for any consequential damages arising
out of any act or omission by either of them with respect to this Agreement or
any Advance or Collateral Account. The provisions of this Section 12 will
survive the termination of this Agreement or any related agreement and the
repayment of the Credit Line Obligations.

 

13)   Acceptance of Application and Agreement; Applicable Law

 

THIS APPLICATION AND AGREEMENT WILL BE RECEIVED AND ACCEPTED BY BANK IN THE
STATE OF UTAH.  DELIVERY OF THE APPLICATION AND AGREEMENT TO THE BORROWER'S
FINANCIAL ADVISOR AT UBS FINANCIAL SERVICES INC. WILL NOT BE CONSIDERED RECEIPT
OR ACCEPTANCE BY BANK.  ALL DECISIONS MADE BY BANK REGARDING THE CREDIT LINE
WILL BE MADE IN UTAH.

 

THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF UTAH APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
IN THE STATE OF UTAH AND, IN CONNECTION WITH THE CHOICE OF LAW GOVERNING
INTEREST, THE FEDERAL LAWS OF THE UNITED STATES, EXCEPT THAT WITH RESPECT TO THE
COLLATERAL ACCOUNT AND THE BANK'S SECURITY INTEREST THEREIN, THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, INCLUDING, WITHOUT LIMITATION, THE NEW YORK UNIFORM COMMERCIAL CODE,
AND FOR PURPOSES OF THIS AGREEMENT, THE COLLATERAL ACCOUNT AND THE BANK'S
SECURITY INTEREST THEREIN, THE JURISDICTION OF UBS FINANCIAL SERVICES INC. SHALL
BE DEEMED TO BE THE STATE OF NEW YORK.

 

14)   Assignment; No Third Party Beneficiaries

 

This Agreement may not be assigned by the Borrower without the prior written
consent of the Bank.  This Agreement will be binding upon and inure to the
benefit of the heirs, personal representatives, executors, successors and
permitted assigns of the Borrower. The Bank may assign this Agreement, and this
Agreement will inure to the benefit of the Bank's successors and assigns. Except
as may otherwise be expressively provided herein, there are no third party
beneficiaries of this Agreement

 

15)   Amendment  

 

This Agreement may be amended only by the Bank, including, but not limited to,
(i) the addition or deletion of any provision of this Agreement and (ii) the
amendment of the "Spread Over LlBOR/UBS Bank USA Fixed Funding Rate" in Schedule
I to this Agreement, at any time by sending written notice, signed by an
authorized officer of the Bank, of an amendment to the Borrower.  The amendment
shall be effective as of the date established by the Bank.  This Agreement may
not be amended orally.  The Borrower or the Bank may waive compliance with any
provision of this Agreement, but any waiver must be in writing and will not be
deemed to be a waiver of future compliance with such provision or a waiver of
any other provision of this Agreement The provisions of this Agreement
constitute the entire agreement between the Bank and the Borrower with respect
to the subject matter hereof and supersede all prior or contemporaneous
agreements, proposals, understandings and representations, written or oral,
between the parties with respect to the subject matter hereof. This Agreement
may not be amended or modified by, and the Bank will not be bound by any
agreement, representation or warranty, whether in writing or otherwise, made by,
UBS Financial Services Inc. or any other affiliate of the Bank or any of their
respective directors, officers, employees, or agents.

 

16)   Severability  

 

If any provision of this Agreement is held to be invalid, illegal. void or
unenforceable, by reason of any law, rule, administrative order or judicial or
arbitral decision, the determination will not affect the validity of the
remaining provisions of this Agreement.

 

17)   Choice of Forum; Waiver of Jury Trial

 

a)     ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY JUDGMENT

--------------------------------------------------------------------------------

 
 

 

 

Credit Line Agreement

[x12011210324515.gif] 

 


ENTERED BY ANY COURT REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT WILL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE THIRD
JUDICIAL DISTRICT COURT FOR THE STATE OF UTAH OR IN THE UNITED STATES DISTRICT
COURT FOR THE STATE OF UTAH.  EACH OF THE LOAN PARTIES IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE THIRD JUDICIAL DISTRICT COURT FOR THE
STATE OF UTAH AND OF THE UNITED STATES DISTRICT COURT FOR THE STATE OF UTAH FOR
THE PURPOSE OF ANY SUCH ACTION OR PROCEEDING AS SET FORTH ABOVE AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH
ACTION OR PROCEEDING.  EACH OF THE LOAN PARTIES IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE NOW OR IN THE
FUTURE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

b)    EACH OF THE LOAN PARTIES (FOR ITSELF, ANYONE CLAIMING THROUGH IT OR IN ITS
NAME, AND ON BEHALF OF ITS EQUITY HOLDERS) IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY REGARDING ANY CLAIM BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

c)     Any arbitration proceeding between the Borrower (or any other Loan Party)
and the Securities Intermediary, regardless of whether or not based on
circumstances related to any court proceedings between the Bank and the Borrower
(or the other Loan Party), will not provide a basis for any stay of the court
proceedings.

 

d)     Nothing in this Section 17 will be deemed to alter any agreement to
arbitrate any controversies which may arise between the Borrower (or any other
Loan Party) and UBS Financial Services Inc. or. its predecessors, and any claims
between the Borrower or the Loan Party, as applicable, and UBS Financial
Services Inc. or its employees (whether or not they have acted as agents of the
Bank) will be arbitrated as provided in any agreement between the Borrower or
the Loan Party, as applicable. and UBS Financial Services Inc.

 

18)   State Specific Provisions and Disclosures

 

a)       For residents of Ohio:

The Ohio laws against discrimination require that all creditors make credit
equally available to all creditworthy customers, and that credit reporting
agencies maintain separate credit histories on each individual upon request.
 The Ohio Civil Rights Commission administers compliance with this law.

 

b)       For residents of Oregon:

NOTICE TO BORROWER: DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT.  THIS
AGREEMENT PROVIDES FOR THE PAYMENT OF A PENALTY IF YOU WISH TO REPAY A FIXED
RATE ADVANCE PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THE AGREEMENT.

 

c)       For residents of Vermont:

NOTICE TO BORROWER: THE ADVANCES MADE UNDER THIS AGREEMENT ARE DEMAND LOANS AND
SO MAY BE COLLECTED BY THE BANK AT ANY TIME.  A NEW LOAN MUTUALLY AGREED UPON
AND SUBSEQUENTLY ISSUED MAY CARRY A HIGHER OR LOWER RATE OF INTEREST.


 

NOTICE TO JOINT BORROWER: YOUR SIGNATURE ON THE AGREEMENT MEANS THAT YOU ARE
EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN.  IF THE BORROWER DOES NOT PAY, THE
BANK HAS A LEGAL RIGHT TO COLLECT FROM YOU.

 

d)       For residents of California:  

 

(i)     Any person, whether married, unmarried, or separated, may apply for
separate credit.

 

(ii)    As required by law, you are notified that a negative credit report
reflecting on your credit record may be submitted to a credit reporting agency
If you fail to fulfill the terms of your credit obligations.

 

(iii)   The Borrower will notify the Bank, within a reasonable time, of any
change in the Borrower's name, address, or employment.

 

(iv)   The Borrower will not attempt to obtain any Advance if the Borrower knows
that the Borrower's credit privileges under the Credit Line have been terminated
or suspended.

 

(v)    The Borrower will notify the Bank by telephone, telegraph, letter, or any
other reasonable means that an unauthorized use of the Credit Line has occurred
or may occur as the result of the loss or theft of a credit card or other
instrument identifying the Credit Line, within a reasonable time after the
Borrower's discovery of the loss or theft, and will reasonably assist the Bank
in determining the facts and circumstances relating to any unauthorized use of
the Credit Line.

 

19)   Account Agreement

 

Each Loan Party acknowledges and agrees that this Agreement supplements their
account agreement(s) with the Securities Intermediary relating to the Collateral
Account and, if applicable, any related account management agreement(s) between
the Loan Party and the Securities Intermediary.  In the event of a conflict
between the terms of this Agreement and any other agreement between the Loan
Party and the Securities Intermediary, the terms of this Agreement will prevail.

 

20)   Notices  

 

Unless otherwise required by law, all notices to a Loan Party may be oral or in
writing, in the Bank's discretion, and if in writing, delivered or mailed by the
United States mail, or by overnight carrier or by telecopy to the address of the
Loan Party shown on the records of the Bank.  Each Loan Party agrees to send
notices to the Bank, in writing, at such address as provided by the Bank from
time to time.

--------------------------------------------------------------------------------

 
 

 

 

Credit Line Agreement

[x12011210324515.gif]


 

[x12011210324518.gif]



Schedule I to UBS Bank USA Credit Line Agreement

Schedule of Percentage Spreads over LIBOR or the UBS Bank USA Fixed

Funding Rate, as applicable

Aggregate Approved
Amount                                                                         
Spread Over LIBOR/UBS Bank

                                                                                                                           
USA Fixed Funding Rate

[x12011210324518.gif] 

$55,000 to
$99,999                                                                                                         
   5.500%

$100,000 to
$249,999                                                                                                        
5.000%

$250,000 to
$499,999                                                                                                        
3.875%

$500,000 to
$999,999                                                                                                        
3.375%

$1,000,000 to
$2,499,999                                                                                                  
2.750%

$2,500,000 to
$4,999,999                                                                                                  
2.500%

$5,000,000 to
$9,999,999                                                                                                   2.000%

$10,000,000 and
over                                                                                                        
1.750%

 

 

[x12011210324519.gif] 


NOTICE TO CO-SIGNER (Traduccion en Ingles Se Requiere Por La Ley)

 

You are being asked to guarantee this debt.  Think carefully before you do.  If
the borrower doesn't pay the debt, you will have to.  Be sure you can afford to
pay if you have to, and that you want to accept this responsibility.

  

You may have to pay to the full amount of the debt if the borrower does not pay.
 You may also have to pay late fees or collection costs, which increase this
amount.

 

The creditor can collect this debt from you without first trying to collect from
the borrower.  The creditor can use the same collection methods against you that
can be used against the borrower, such as suing you, garnishing your wages, etc.
 If this debt is ever in default, that fact may become a part of your credit
record.

 

This notice is not the contract that makes you liable for the debt

 

AVISO PARA El FlADOR (Spanish Translation Required By Law)

 

Se Ie esta pidiendo que garantice esta deuda.  Pienselo con cuidado antes de
ponerse de acuerdo.  Si la persona que ha pedido este prestamo no paga la deuda,
usted tendra que pagarla.  Este seguro de que usted podra pagar si sea obligado
a pagarla y de que usted desea aceptar la responsabilidad.

 

Si Ia persona que ha pedido el prestamo no paga la deuda, es posible que usted
tenga que pagar la suma total de la deuda, mas los cargos por tardarse en el
pago o el costa de cobranza, lo cual aumenta el total de esta suma.

 

El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar de
cobrarle al deudor.  Los mismos metodos de cobranza que pueden usarse contra el
deudor, podran usarse contra usted, tales como presentar una demanda en corte,
quitar parte de su sueldo, etc.  Si alguna vez no se cumpla con la obligacion de
pagar esta deuda, se puede incluir esa informacion en la historia de credito de
usted.

  

Este aviso no es el contrato mismo en que se Ie echa a usted la responsabilidad
de la deuda.

--------------------------------------------------------------------------------

 